ON REHEARING
On rehearing petitioner states that we are in error in assuming that he had not applied to the trial court for reduction in the amount of bail. He states that he filed petition for reduction of bail in the Circuit Court of Montgomery County on August 31, 1965; that his application was heard and denied by Judge Carter, one of the judges of that court.
In Ex parte Burton, 275 Ala. 345, 155 So.2d 298, the original habeas corpus petition filed in the Supreme Court alleged that petitioner had applied to a judge of the circuit court of Montgomery County for a writ of habeas corpus, a hearing had been held and the writ denied. The court stated:
“ * * * the proper method of reviewing the circuit judge’s action is by appeal, *440and not by original petition for habeas corpus addressed to this court.”
See also Glenn v. State, 27 Ala.App. 102, 166 So. 437; Johnson v. State, 30 Ala.App. 593, 10 So.2d 298; Sloan v. State, 40 Ala.App. 495, 116 So.2d 231.
Application overruled.